Title: [Draft Resolutions for Encouraging Agriculture and Manufactures, February–March 1776.]
From: Adams, John
To: 


       Resolved, That it be recommended to the several Assemblies, Conventions, Councils of Safety and Committees of Correspondence and Inspection, that they use their utmost Endeavours, by all reasonable Means to promote die Culture of Flax, Hemp, and Cotton and the Growth of Wool in these united Colonies.
       Resolved That it be recommended to the Assemblies, Conventions, and Councils of Safety, that they take the earliest Measures for erecting in each and every Colony a Society for the Encouragement of Agriculture, Arts, Manufactures and Commerce, and that a Correspondence be maintained between such Societies, that the numerous natural Advantages of this Country for supporting its Inhabitants may not be neglected.
       Resolved that it be recommended to the said Assemblies, Conventions and Councils of Safety that they consider of Ways and Means of introducing the Manufactures of Duck and Sail Cloth into such Colonies where they are not now understood and of increasing and promoting them where they are.
       Resolved that  be a Committee, to receive all Plans and Proposals for encouraging and improving the Agriculture, Arts, Manufactures and Commerce both foreign and domestic of America, to correspond with the several Assemblies, Conventions, Councils and Committees of Safety, Committees of Correspondence and of Observation in these united Colonies upon these interesting Subjects.
       That these be published.
      